DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 1-14-2021 have been fully considered and are addressed in the instant Office Action. Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed 1-14-2021 have been fully considered but they are not persuasive. In particular the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. 

The changes to the Specification filed on 1-14-2021 have been fully considered and approved by the Examiner, wherein the changes filed on 1-14-2021 merely correct grammatical errors and/or typographical errors and do not add any mew matter.

The 112(b) rejections have been withdrawn in view of the amendments to the claims. 

Regarding the Applicant’s arguments directed towards the 103 rejections, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. A new combination of prior art has been applied to reject the claims, please see the official reasoning below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 9, 12, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dimig (US Publication No. 2017/0298675) in view of Khafagy (US Publication No. 2018/0344545) and Vanderwall (US Publication No. 2016/0039365).
Regarding claims 1 and 16, Dimig teaches An interlocking occupant step apparatus and method for a vehicle, comprising: 
a powered door (see at least para.[0058-0061], Dimig teaches opening a powered door, such as the vehicle tailgate); 
a powered occupant step (see at least para.[0057-0061], Dimig teaches a powered step, such as step 62, 262, 264, and/or 362 ); 
a sensor (see at least para.[0059-0060], Dimig teaches a sensor to detect gestures made by a user); 
and a controller having processing circuitry configured to (see at least see at least para.[0058], Dimig teaches using an access system 342 to control the tailgate and the powered step, which : 
while in an interlocking state where the powered door and the powered occupant step are jointly operated based upon a gesture signal (see at least para.[0058], Dimig teaches an interlocked state of retracting the step and door jointly in an interlocked state), detect a first gesture signal from the sensor (see at least para.[0058-0060], Dimig teaches a sensor to detect gesture made by a user, such as finger gestures as seen in para.[0059], or hip or elbow gestures as seen in para.[0060]), 
upon detection of a gesture signal, control operation of the powered occupant step to move the powered occupant step to an extended position (see at least para.[0057-0061], particularly para.[0060], Dimig teaches using various patters for opening the tailgate with respect to deploying the powered step, including opening the tailgate and deploying the steps concurrently, which anticipates  performing “interlocked” operation of the tailgate and powered step), and control operation of the powered door to move to an opened position (see at least para.[0057-0061], particularly para.[0060], Dimig teaches using various patters for opening the tailgate with respect to deploying the powered step, including opening the tailgate and deploying the steps concurrently, which anticipates performing “interlocked” operation of the tailgate and powered step). 
and upon detection of a second gesture signal, switch to a non-interlocking state where the powered door and the powered occupant step are separately operable based upon the second gesture signal (see at least para.[0058], Dimig teaches using different button pressing patterns to control the interlocked state of the door and step, which anticipates using a corresponding second gesture to perform the non-interlocked operation of the door and step, wherein para.[0060] teaches using gestures in lieu of the button presses)
Dimig does not expressly indicate a kick sensor, 
detect a second gesture signal from the kick sensor, the second gesture signal being for a second gesture different from the first gesture corresponding to the first gesture signal, and upon detection of the second gesture signal, switch to a non-interlocking state where the powered door and the powered occupant step are separately operable based upon the second gesture signal.
However, Khafagy teaches while in an interlocking state where the powered lift and the powered occupant ramp are jointly operated based upon a first signal (see at least para.[0016-0018] and [0051], Khafagy teaches using different input signals to activate an interlocked state between a rear lift and a steeping ramp, which anticipates a situation where the door and stepping ramp are deployed concurrently based on a first signal)
 the second signal being for a second signal different from the first signal corresponding to the first signal, and upon detection of the second signal, switch to a non-interlocking state where the powered lift and the powered occupant ramp are separately operable based upon the second signal (see at least para.[0016-0018] and [0051], Khafagy teaches using different a different input signal to activate an non-interlocked state between a rear lift and a stepping ramp).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig with the teachings of Khafagy to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s preferences with respect to vehicle control, as recognized by Khafagy in at least para.[0016].
Dimig in view of Khafagy does not expressly indicate a kick sensor, 
and detect a second gesture signal from the kick sensor, the second gesture signal being for a second gesture different from the first gesture corresponding to the first gesture signal. 

However, Vanderwall teaches a kick sensor, and detect a second gesture signal from the kick sensor, the second gesture signal being for a second gesture different from the first gesture, and upon detection of the second gesture signal, switch to a non-interlocking state (see at least para.[0073], Vanderwall teaches using a different number of sensed kicking events to perform either interlocked or non-interlocked actuation of two different actuating components, wherein the plurality of different kicking events anticipate different “gestures”. Also, see at least para.[0052] , [0071] and [0075], Vanderwall teaches that the TPMS electronic control unit 230 TPMS sensors 210 sense the number of kick events).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy with the teachings of Vanderwall to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s customizable preferences with respect to vehicle control, as recognized by Vanderwall in at least para.[0073].

Regarding claim 3, Dimig teaches the processing circuitry is common processing circuitry for controlling operation of both the powered occupant step and the powered door (see at least see at least para.[0058], Dimig teaches using an access system 342 to control the tailgate and the powered step, which anticipates using common processing circuitry to control the functions of the tailgate and powered step. Also, see at least para.[0035] and [0045], Dimig teaches a controller, such as a processor, to control the functions of the vehicle).

Regarding claims 5 and 18, Dimig teaches when the gesture signal from the kick sensor is detected, the common processing circuitry controls operation of the powered occupant step and the powered door substantially simultaneously (see at least para.[0057-0061], particularly para.[0060], Dimig teaches using various patters for opening the tailgate with respect to deploying the powered step, 
Dimig does not expressly indicate a first gesture signal with respect to controlling operation of the occupant step and the door substantially simultaneously. 
However, However, Khafagy teaches a first signal (see at least para.[0016-0018] and [0051], Khafagy teaches using different input signals to activate an interlocked state between a rear lift and a steeping ramp, which anticipates a situation where the door and stepping ramp are deployed concurrently based on a first signal).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig with the teachings of Khafagy to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s preferences with respect to vehicle control, as recognized by Khafagy in at least para.[0016].
Dimig in view of Khafagy does not expressly indicate a gesture signal with respect to controlling operation of the occupant step and the door substantially simultaneously.
However, Vanderwall teaches a gesture signal with respect to controlling operation of the two actuating components simultaneously (see at least para.[0073], Vanderwall teaches using a different number of sensed kicking events to perform either interlocked or non-interlocked actuation of two different actuating components, wherein the plurality of different kicking events anticipate different “gestures”. Also, see at least para.[0052] , [0071] and [0075], Vanderwall teaches that the TPMS electronic control unit 230 TPMS sensors 210 sense the number of kick events).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy with the teachings of Vanderwall to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s 

Regarding claims 6 and 19, Dimig does not expressly indicate wherein in a case where the powered door is in a closed position, when a second gesture signal from the sensor is detected, the processing circuitry controls operation of the powered occupant step and maintains the powered door in a closed state.
However, Khafagy teaches when a second signal from the sensor is detected, the processing circuitry controls operation of the powered occupant lift and ramp and maintains either one of the powered lift/ramp in a closed state (see at least para.[0016-0018] and [0051], Khafagy teaches using different input signals to activate an interlocked state between a rear lift and a steeping ramp,)
 Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig with the teachings of Khafagy to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s preferences with respect to vehicle control, as recognized by Khafagy in at least para.[0016].
Dimig in view of Khafagy does not expressly indicate a kick sensor, and processing circuitry controls operation and maintains the powered door in a closed state.
However, Vanderwall teaches a kick sensor, and a case where the powered door is in a closed position, when a second signal from the sensor is detected, the processing circuitry controls operation of the second portion of the powered door and maintains the first portion of the powered door in a closed state (see at least para.[0073], Vanderwall teaches using a different number of sensed kicking events to perform either interlocked or non-interlocked actuation of two different actuating components, wherein the plurality of different kicking events anticipate different “gestures”. Also, see 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy with the teachings of Vanderwall to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s customizable preferences with respect to vehicle control, as recognized by Vanderwall in at least para.[0073].

Regarding claims 7 and 20, Dimig teaches the powered door is a powered tailgate, upon detection of the gesture signal, the processing circuitry controls operation of the powered occupant step and the popwered tailgate substantially simultaneously (see at least para.[0057-0061], particularly para.[0060], Dimig teaches using various patters for opening the tailgate with respect to deploying the powered step, including opening the tailgate and deploying the steps concurrently, which anticipates performing “interlocked” operation of the tailgate and powered step), 
Dimig does not expressly indicate the first gesture signal with respect to substantially simultaneous control, 
and wherein upon detection of the second gesture signal and in a case where the powered tailgate is in a closed position, the processing circuitry controls operation of the powered occupant step to move to the extended position and maintains the powered tailgate in a closed position. 
However, Khafagy teaches  the first signal with respect to substantially simultaneous control wherein upon detection of the second signal and in a case where the powered lift is in a closed position, the processing circuitry controls operation of the powered occupant ramp to move to the extended position and maintains the powered lift in a closed position (see at least para.[0016-0018] 
 Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig with the teachings of Khafagy to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s preferences with respect to vehicle control, as recognized by Khafagy in at least para.[0016].
Dimig in view of Khafagy does not expressly indicate a kick sensor, and a second gesture with respect to maintain the powered tailgate in a closed position.
However, Vanderwall teaches a control wherein upon detection of the second gesture signal and in a case where the powered tailgate is in a closed position, the processing circuitry controls operation of the first portion of a powered tailgate to move to the extended position and maintains the second portion of the powered tailgate in a closed position (see at least para.[0073], Vanderwall teaches using a different number of sensed kicking events to perform either interlocked or non-interlocked actuation of two different actuating components, wherein the plurality of different kicking events anticipate different “gestures”. Also, see at least para.[0052] , [0071] and [0075], Vanderwall teaches that the TPMS electronic control unit 230 TPMS sensors 210 sense the number of kick events).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy with the teachings of Vanderwall to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s customizable preferences with respect to vehicle control, as recognized by Vanderwall in at least para.[0073].

one of the powered tailgate and the powered occupant step to be operated (see at least para.[0058-0061], Dimig teaches controlling  one of the powered steps and the tailgate based on different arrangements or patterns). 
Dimig does not expressly indicate the vehicle includes a display having a customization menu, the customization menu includes an input for setting one of the powered tailgate and the occupant step to be operated when the detection of the second gesture signal switches to non-interlocking state.
However, Vanderwall teaches the vehicle includes a display having a customization menu, the customization menu includes an input for setting one of moveable components to be operated when the detection of the second gesture signal switches to non-interlocking state (see at least para.[0075] and [0077], Vanderwall teaches customizing the movable components of the vehicle based on detected gesture signals, such as different interlocked and noon-interlocked states, wherein the plurality of different kicking events anticipate different “gestures”).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy with the teachings of Vanderwall to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s customizable preferences with respect to vehicle control, as recognized by Vanderwall in at least para.[0073].

Regarding claim 12, Dimig teaches the powered door, wherein upon detection of the gesture signal, the processing circuitry controls operation of the occupant step and the door substantially simultaneously (see at least para.[0057-0061], particularly para.[0060], Dimig teaches using various patters for opening the tailgate with respect to deploying the powered step, including opening the , 
Dimig does not expressly indicate the first gesture signal with respect to substantially simultaneous control, and upon detection of the second gesture signal and in a case where the powered back door is in a closed position, the processing circuitry controls operation of the occupant step to move to a retracted position and maintains the door in a closed position. 
However, Khafagy teaches the gesture signal with respect to substantially simultaneous control, and upon detection of the second signal and in a case where the powered lift is in a closed position, the processing circuitry controls operation of the occupant ramp to move to a retracted position and maintains the lift in a position (see at least para.[0016-0018] and [0051], Khafagy teaches using different input signals to activate an interlocked state and non-interlocked states between a rear lift and a steeping ramp,)
 Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig with the teachings of Khafagy to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s preferences with respect to vehicle control, as recognized by Khafagy in at least para.[0016].
Dimig in view of Khafagy does not expressly indicate the first gesture signal with respect to substantially simultaneous control, and upon detection of the second signal and in a case where the powered lift is in a closed position, the processing circuitry controls operation of the occupant ramp to move to a retracted position and maintains the lift in a position.
However, Vanderwall teaches the first gesture signal with respect to substantially simultaneous control, and upon detection of the second signal and in a case where the powered door is in a closed position, the processing circuitry controls operation of a first portion of the door to move to a retracted position and maintains a second portion of the door in a closed position (see at least 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy with the teachings of Vanderwall to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s customizable preferences with respect to vehicle control, as recognized by Vanderwall in at least para.[0073].

Regarding claim 13, Dimig teaches setting one of the powered back door and the powered  occupant step to be operated (see at least para.[0058-0061], Dimig teaches controlling  one of the powered steps and the tailgate based on different arrangements or patterns). 
DImigi does not expressly indicate the vehicle includes a display having customization menu, the customization menu includes an input for setting one of the back door and the occupant step to be operated when the detection of the second gesture signal switches to non-interlocking state.
Vanderwall teaches the vehicle includes a display having customization menu, the customization menu includes an input for setting one of the back door and its moving components to be operated when the detection of the second gesture signal switches to non-interlocking state (see at least para.[0075] and [0077], Vanderwall teaches customizing the movable components of the vehicle based on detected gesture signals, such as different interlocked and noon-interlocked states, wherein the plurality of different kicking events anticipate different “gestures”).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dimig (US Publication No. 2017/0298675) in view of Khafagy (US Publication No. 2018/0344545) and Vanderwall (US Publication No. 2016/0039365), as applied to claim 1 above, and further in view of Pribisic (US Publication No. 2016/0339844).
Regarding claim 2, Dimig in view of Khafagy and Vanderwall does not expressly indicate the kick sensor is mounted to the powered occupant step. 
However, Pribisic teaches the kick sensor is mounted to the powered occupant step (see at least para.[0049], kick sensors are mounted to the step 24 at each end. Also, see at least para.[0057], Pribisic teaches sensing a foot motion, which anticipates a kick sensor).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy and Vanderwall with the teachings of Pribisic to use a kick sensor mounted to an occupant step in order to actuate an occupant step when desired by a user, as recognized by Pribisic in at least para.[0007].

Claims 4, 8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dimig (US Publication No. 2017/0298675) in view of Khafagy (US Publication No. 2018/0344545) and Vanderwall (US Publication No. 2016/0039365), as applied to claims 1 and 16 above, and further in view of Holzberg (US Publication No. 2013/0234828).
the sensor configured to detect an approaching object as the first gesture (see at least para.[0060], Dimig teaches an approaching user gesturing towards the sensor, which anticipates the first gesture). 
Dimig in view of Khafagy and Vanderwall does not expressly the kick sensors is a capacitive sensor that is configured to detect a change in capacitance as a gesture,
and detect an object moving in a length direction with a substantially constant capacitance as the second gesture.
However, Holzberg teaches the kick sensors is a capacitive sensor that is configured to detect a change in capacitance as a gesture (see at least para.[0031] and [0036], Holzberg teaches using a capacitive sensor to determine a gesture),
and detect an object moving in a length direction with a substantially constant capacitance as the second gesture (see at least para.[0025-0026], Holzberg teaches determining foot movements in a “length direction” to determine longitudinal and transversal foot gestures).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy and Vanderwall with the teachings of Holzberg to use a kick sensor that is a capacitive sensor in order to effectively sense gestures and control the actuation of a vehicle door, as recognized by Holzberg in at least para.[0003].

Regarding claim 8, Dimig teaches the powered door is a powered tailgate, upon detection of the gesture signal, the processing circuitry controls operation of the powered occupant step and the popwered tailgate substantially simultaneously (see at least para.[0057-0061], particularly para.[0060], Dimig teaches using various patters for opening the tailgate with respect to deploying the powered step, including opening the tailgate and deploying the steps concurrently, which anticipates performing “interlocked” operation of the tailgate and powered step), 
the first gesture signal with respect to substantially simultaneous control, 
and wherein upon detection of the second gesture signal and in a case where the powered tailgate is in a closed position, the processing circuitry controls operation of the powered occupant step to move to the extended position and maintains the powered tailgate in a closed position. 
However, Khafagy teaches  the first signal with respect to substantially simultaneous control wherein upon detection of the second signal and in a case where the powered lift is in a closed position, the processing circuitry controls operation of the powered occupant ramp to move to the extended position and maintains the powered lift in a closed position (see at least para.[0016-0018] and [0051], Khafagy teaches using different input signals to activate an interlocked state between a rear lift and a steeping ramp,)
 Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig with the teachings of Khafagy to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s preferences with respect to vehicle control, as recognized by Khafagy in at least para.[0016].
Dimig in view of Khafagy does not expressly indicate a kick sensor, and a second gesture with respect to maintain the powered tailgate in a closed position.
However, Vanderwall teaches a control wherein upon detection of the second gesture signal and in a case where the powered tailgate is in a closed position, the processing circuitry controls operation of the first portion of a powered tailgate to move to the extended position and maintains the second portion of the powered tailgate in a closed position (see at least para.[0073], Vanderwall teaches using a different number of sensed kicking events to perform either interlocked or non-interlocked actuation of two different actuating components, wherein the plurality of different kicking 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy with the teachings of Vanderwall to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s customizable preferences with respect to vehicle control, as recognized by Vanderwall in at least para.[0073].

Regarding claim 14, Dimig in view of Khafagy and Vanderwall does not expressly indicate the kick sensor includes a first sensor for detecting a first kick signal as the first gesture signal and a second sensor for detecting a second kick signal as the second gestures signal.
However, Holzberg teaches the kick sensor includes a first sensor for detecting a first kick signal as the first gesture signal and includes a second sensor for detecting a second kick signal as the second gestures signal (see at least para.[0031], Holzberg teaches a kick sensor contains two sensors. Also, see at least para.[0025-0026] Holzberg teaches determining longitudinal and transversal kick gestures which correspond to first and second gestures, wherein the first and second sensor detect the first and second gestures). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy and Vanderwall with the teachings of Holzberg to use a kick sensor that is a capacitive sensor in order to effectively sense gestures and control the actuation of a vehicle door, as recognized by Holzberg in at least para.[0003].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dimig (US Publication No. 2017/0298675) in view of Khafagy (US Publication No. 2018/0344545) and Vanderwall , as applied to claim 1 above, and further in view of Nishidai (US Publication No. 2017/0232932) and Pribisic (US Publication No. 2016/0339844).
Regarding claim 10, Dimig teaches wherein the powered door is a tailgate and the powered occupant step, wherein upon detection of the gesture signal, the processing circuitry controls operation of the tailgate and the powered occupant step substantially simultaneously (see at least para.[0057-0061], particularly para.[0060], Dimig teaches using various patters for opening the tailgate with respect to deploying the powered step, including opening the tailgate and deploying the steps concurrently, which anticipates performing “interlocked” operation of the tailgate and powered step), 
wherein upon detection of the second gesture signal, the processing circuitry controls operation of the powered step to lower to an opened position and maintains the door in a closed position (see at least para.[0059-0060], Dimig teaches using various patters for deploying the powered steps and maintaining the tailgate in a closed position by activating only the powered steps. Furthermore, since Dimig teaches using at least one gesture to control the powered step and the tailgate using touch surface and/or proximity detection related to a gesture as seen in para.[0059-0061], which anticipates using a second gesture to control the powered step and tailgate with respect to any conceivable arrangement or pattern of gestures).
Dimig does not expressly indicate a powered side door and a motor-operated running board. and  a first gesture signal with respect to substantially simultaneous control, processing circuitry controls operation and maintains the door in a closed position
However, Khafagy teaches  the first signal with respect to substantially simultaneous control wherein upon detection of the second signal and in a case where the powered lift is in a closed position, the processing circuitry controls operation of the powered occupant ramp to move to the extended position and maintains the powered lift in a closed position (see at least para.[0016-0018] 
 Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig with the teachings of Khafagy to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s preferences with respect to vehicle control, as recognized by Khafagy in at least para.[0016].
Dimig with the teachings of Khafagy does not expressly indicate powered side door and a motor-operated running board, and a gesture signal with respect to substantially simultaneous control, processing circuitry controls operation and maintains the door in a closed position
However, Vanderwall teaches a powered side door (see at least para.[0038] and Fig. 1, item 107)
a gesture signal with respect to substantially simultaneous control, and processing circuitry controls operation and maintains the door in a closed position (see at least para.[0073], Vanderwall teaches using a different number of sensed kicking events to perform either interlocked or non-interlocked actuation of two different actuating components, wherein the plurality of different kicking events anticipate different “gestures”. Also, see at least para.[0052] , [0071] and [0075], Vanderwall teaches that the TPMS electronic control unit 230 TPMS sensors 210 sense the number of kick events). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy with the teachings of Vanderwall to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s customizable preferences with respect to vehicle control, as recognized by Vanderwall in at least para.[0073].
Dimig in view of Khafagy and Vanderwall does not expressly indicate a motor-operated running board.
motor-operated running board (see at least para.[0044] and [0048-0049], Pribisci teaches a motor-operated running board). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy and Vanderwall with the teachings of Pribisic to use a motor-operated running board in order to actuate an occupant step when desired by a user, as recognized by Pribisic in at least para.[0007].

Regarding claim 11, Dimig in view of does not expressly indicate the powered door is a powered side door and the powered occupant step is a motor operated running board, the vehicle includes a display having a customization menu, the customization menu includes an input for setting one of the side door and the occupant step to be operated when the detection of the second gesture signal switches to non-interlocking state. 
However, Vanderwall teaches a powered side door (see at least para.[0038] and Fig. 1, item 107). 
the vehicle includes a display having a customization menu, the customization menu includes an input for setting one of the side door and the occupant step to be operated when the detection of the second gesture signal switches to non-interlocking state (see at least para.[0075] and [0077], Vanderwall teaches customizing the movable components of the vehicle based on detected gesture signals, such as different interlocked and noon-interlocked states, wherein the plurality of different kicking events anticipate different “gestures”).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy with the teachings of Vanderwall to use different signals with respect to interlocking and non-interlocking states in order to facilitate a user’s 
Dimig in view of Khafagy and Vanderwall does not expressly indicate a motor-operated running board.
However, Pribisic teaches a motor-operated running board (see at least para.[0044] and [0048-0049], Pribisci teaches a motor-operated running board). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy and Vanderwall with the teachings of Pribisic to use a motor-operated running board in order to actuate an occupant step when desired by a user, as recognized by Pribisic in at least para.[0007].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dimig (US Publication No. 2017/0298675) in view of Khafagy (US Publication No. 2018/0344545) and Vanderwall (US Publication No. 2016/0039365) and Holzberg (US Publication No. 2013/0234828), as applied to claim 14 above, and further in view of Pribisic (US Publication No. 2016/0339844).
Regarding claim 15, Dimig in view of Vanderwall and Holzberg does not expressly indicate the first sensor and the second sensor are mounted to the powered occupant step.
However, Pribisic teaches the first sensor and the second sensor are mounted to the occupant step (see at least para.[0049], kick sensors are mounted to the step 24 at each end. Also, see at least para.[0057], Pribisic teaches sensing a foot motion, which anticipates a kick sensor).
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Dimig in view of Khafagy, Vanderwall and Holzberg with the teachings of Pribisic to use a kick sensor mounted to an occupant step in order to actuate an occupant step when desired by a user, as recognized by Pribisic in at least para.[0007].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665